Citation Nr: 0902572	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-21 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from January 1968 to 
September 1969, and included service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 2004, the RO denied service connection 
for chloracne.  In August 2005, the RO found there was no 
clear and unmistakable error (CUE) in the August 2004 denial 
of service connection for chloracne.  The RO subsequently 
recharacterized the issue as service connection for atrophic 
dermatitis (claimed as a skin condition) and issued a 
statement of the case for that issue.  The veteran filed a 
timely appeal.  

In July 2008, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge, who is the acting 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  

The veteran's attorney has asserted that there was CUE in a 
1972 rating decision and a 1973 confirmation of that 
decision.  The RO has not adjudicated this claim.  It is 
referred to the agency of original jurisdiction for 
appropriate disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for the Federal Circuit 
has held that the first thing a court or adjudicator must do 
is insure that it has jurisdiction.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  With this in mind, the Board 
has reviewed the entire file.  

The veteran's skin claim initially came before another RO in 
1972.  In May 1972, the other RO denied service connection 
for a skin condition on the basis that it was not found on 
the last examination in September 1969.  [The veteran was 
briefly hospitalized for possible malaria in September 1969.]  
The veteran's timely notice of disagreement (NOD) was 
received in June 1972.  The RO did not send the veteran a 
statement of the case (SOC), but readjudicated the claim in 
March 1973.  This time, the veteran's father wrote to his 
United States Senator on his son's behalf and the Senator 
forwarded the matter to VA in July 1973.  In May 1974, the RO 
issued another decision on the issue of service connection 
for a fungus condition, but the notice letter, dated in June 
1974, only addressed malaria residuals, without reference to 
a skin disorder or fungus condition.  Again the veteran 
responded in a timely manner, in October 1974, reasserting 
that his skin fungus began in Vietnam and was treated in 
service.  Later in October 1974, the RO wrote to the veteran 
telling him that he needed new and material evidence to 
reopen his claim.  A SOC on the skin disorder claim was 
issued in June 2005.  Under these circumstances, the Board 
finds that the current claim is not barred by a previous 
final denial.  

The veteran has a variously diagnosed fungal infection of his 
skin and has presented evidence of a fungal infection in 
service, his testimony and a label for medication for 
treatment of skin fungus.  He asserts that the current 
disability is connected to service.  In accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), a medical 
opinion as to the likelihood of a connection should be 
obtained.  

In August 2004, the RO denied service connection for 
chloracne.  In September 2004 a notice of disagreement was 
received.  A statement of the case on the chloracne claim has 
not been issued and the veteran has not clearly withdrawn the 
chloracne claim.  See 38 C.F.R. § 20.204.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
statement of the case (SOC), the issue must be Remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

At the July 2008 videoconference hearing, it was noted that 
the service hospital records might not have been obtained and 
that, if not, they would be requested.  Review of the record 
shows that after the service medical records were obtained, 
an RO requested and obtained additional hospital records from 
the service department.  Unfortunately, these deal with the 
veteran's hand fracture and do not mention his skin, its 
symptoms or treatment of the treating physician.  
Subsequently, the RO again requested the records from the 
National Personnel Records Center and was informed that they 
had already been sent.  It appears that further attempts to 
obtain records of the veteran's medical treatment in service 
would be fruitless.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a skin examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  All indicated tests or 
studies should be done.  The examiner 
should provide a complete explanation for 
his conclusions.  The examiner should 
offer opinions on the following:  

a.  What is the veteran's correct current 
skin diagnosis?  

b.  Is it at least as likely as not that 
he has chloracne?  

c.  Is it at least as likely as not that 
his current skin disorder had its onset 
in service?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

2.  Thereafter, the RO should readjudicate 
the claim for service connection for 
chloracne in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SOC.  An appropriate period of time should 
be allowed for response.

3.  After the above development, the RO 
should readjudicate the claim for service 
connection for a skin disorder in light of 
any evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




